Citation Nr: 0208859	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  98-16 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for basal cell carcinoma 
due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from May 1945 to August 1946 
and from September 1950 to January 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for basal cell carcinoma 
(skin cancer) as a result of exposure to ionizing radiation.  
The case came to the Board, and in an April 6, 2000, 
decision, the Board denied the appeal.  The veteran then 
appealed the Board's determination to the United States Court 
of Appeals for Veterans Claims (Court).  

In January 2001, the Secretary filed a "Motion for Remand 
and to Stay Proceedings" (Motion) with the Court, noting 
that the changes in the law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et 
seq. (West Supp. 2001), required remand of the claim.  In his 
response, the veteran argued that in addition to 
consideration under the VCAA, the claim should be remanded as 
the Board had provided inadequate reasons and bases for the 
weight given to the opinion of Dr. Nip-Sakamoto.  In a May 
17, 2001, Order, the Court vacated the Board decision and 
remanded the matter to the Board for further review.  


FINDING OF FACT

The veteran's basal cell carcinoma was first manifested many 
years after his discharge from military service and is not 
related to his military service, including exposure to 
radiation during service.



CONCLUSION OF LAW

The veteran's basal cell carcinoma was not incurred in or 
aggravated by his active military service, nor may it be 
presumed to have been incurred in such service.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 1991 & Supp. 2001); Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. 
(West Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

While this matter was pending before the Board and after the 
decision of the Court in this matter, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) issued 
Dyment v. Principi, No. 00-7075, (Fed. Cir. April 24, 2002).  
In Dyment, the Federal Circuit held that only Section 4 of 
the VCAA, which eliminated the well-grounded claim 
requirement, is to be considered retroactive to claims 
pending at the time of the VCAA's enactment.  However, the 
notice and duty-to-assist provisions of the VCAA are 
applicable only to claims still under consideration by VA at 
the time of the VCAA's enactment and to claims filed after 
the VCAA's enactment.  On May 20, 2002, the Federal Circuit 
decided Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 
2002).  In that decision, the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000). The instant claim 
had been decided by the Board on April 6, 2000, thus 
consideration by VA was complete prior to enactment of the 
VCAA.  The Board notes, however, that VAOPGCPREC 11-2000 
(Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Precedent opinions of the chief legal officer of 
the Department are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  In addition, the Court remanded 
the instant claim for consideration under the VCAA.  
Therefore, the Board will consider whether the notice and 
duty to assist provisions of VCAA have been met.  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes private treatment records, 
statements from the veteran, VA examination, opinions from 
the Department of Defense and the VA Chief of Public Health 
and Environmental Hazards Officer, medical treatises and 
reports relevant to radiation at Hiroshima and Nagasaki, as 
well as statements from the veteran.  No additional pertinent 
evidence has been identified by the veteran as relevant to 
the issue on appeal.  Although the veteran's private 
physician notes additional treatment records that have not 
been provided, the absence of any additional treatment 
records which may exist beyond those that have already been 
associated with the claims file does not, in the opinion of 
the Board, pose any potential for prejudice to the veteran 
inasmuch as the fact that the veteran suffers from multiple 
basal cell carcinomas has been conceded and considered by the 
Chief of Public Health and Environmental Hazards Officer.  
Under these circumstances, no further action is necessary to 
assist the veteran with the claim. 

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for basal cell carcinoma, 
including as a result of exposure to ionizing radiation.  The 
discussions in the rating decisions, statement of the case, 
supplemental statements of the case, and the April 2000 Board 
decision have informed him of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the claimant.  See generally 
Sutton v. Brown, 9 Vet.App. 553 (1996); Bernard v. Brown, 4 
Vet.App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Certain chronic disabilities, such as 
cancer, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records do not document 
complaints, symptomatology or diagnoses relating to basal 
cell carcinoma in service.  Moreover, it is clear from the 
record that the veteran's skin cancer was not manifested 
within one year of service, but many years later.  
Accordingly, the presumption afforded under 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) does not apply.

The veteran's essential contention is that his basal cell 
carcinoma is related to radiation exposure during service.  
Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain types of cancer that 
are presumptively service connected specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d); see also 67 Fed. Reg. 3615-3616 (Jan. 25, 2002).  
Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as either a veteran who, while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  For 
purposes of this case, the Board notes that the definition of 
radiation-risk activity includes the occupation of Hiroshima, 
Japan or Nagasaki, Japan by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 
1946.

Turning to the evidence, the veteran suffers from basal cell 
carcinoma which is not a type of cancer which is afforded the 
presumption under 38 C.F.R. § 3.309(d).  See also 67 Fed. 
Reg. 3615-3616 (Jan. 25, 2002).  The Board notes that 
multiple myeloma is listed as a disease to which this 
presumption applies, and that the veteran's initial claim 
sought service connection for multiple myeloma.  However, 
there is no evidence that the veteran suffers from multiple 
myeloma and in a May 1996 letter Dr. Nip-Sakamoto clearly 
reports that the veteran suffers from basal cell carcinoma, 
not multiple myeloma.

The Board next turns to consideration under 38 C.F.R. § 
3.311.  This regulation provides instruction on the 
development of claims based on exposure to ionizing 
radiation, and does not refer to any other types of radiation 
exposure.  Section 3.311(a) calls for the development of a 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either § 3.307 or § 3.309, 
and where it is contended that the disease is a result of 
ionizing radiation in service.  "Radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following:  thyroid 
cancer, breast cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)- (xxiv).

It bears particular emphasis that 38 C.F.R. § 3.311 provides 
a list of diseases, which are not presumed to be service-
connected, but as to which "special procedures to follow" in 
evidentiary development were established for claims of 
service connection based upon exposure to ionizing radiation.  
Accordingly, this regulation does not assure that such a 
claim will be granted, but it affords the claimant certain 
procedural advantages in attempting to prove service 
connection.  See Hilkert v. West, 12 Vet. App. 145, 148 
(1999) (en banc).

In accordance with the procedures set forth for adjudicating 
claims based on exposure to ionizing radiation, the RO sought 
verification of exposure to ionizing radiation at Nagasaki, 
Japan from the Department of Defense.  In January 1998, 
the Defense Special Weapons Agency (DSWA) of the Department 
of Defense wrote indicating that Naval records confirmed that 
the veteran was in the defined Nagasaki area from September 
23 through September 26, 1945.  The DSWA stated that:

A scientific dose reconstruction titled Radiation 
Dose Reconstruction U.S. Occupation Forces in 
Hiroshima and Nagasaki, Japan, 1945-1946 (DNA 
5512F)...has determined the maximum possible 
radiation dosage that might have been received by 
any individual serviceman who was at either 
Hiroshima or Nagasaki for the full duration of the 
American occupation (September 1945 to June 1946 
for Nagasaki; September 1945 to March 1946 for 
Hiroshima).  Using all possible "worst case" 
scenarios, the maximum possible dose any individual 
serviceman might have received from external 
radiation, inhalation and ingestion is less than 
one rem.  In fact, it is probable that the great 
majority of servicemen assigned to the Hiroshima 
and Nagasaki occupation forces received no 
radiation exposure whatsoever, and that the highest 
dose received by anyone was a few tens of millirem.

In June 1998, the VA Chief of Public Health and Environmental 
Hazards Officer, S.H. Mather, M.D., noted the DSWA conclusion 
that the veteran had been exposed to a dosage of less than 
one rem.  Comment was also provided that skin cancer usually 
had been attributed to ionizing radiation at high doses, e.g. 
"several hundred rads."  Excess numbers of basal cell 
carcinomas also had been reported in skin which received 
estimated doses of 9-12 rads.  Dr. Mather opined that, in 
light of the estimated dosage, it was unlikely that the 
veteran's multiple basal cell carcinomas could be attributed 
to exposure to ionizing radiation in service.  In 
correspondence dated on June 9, 1998, the VA Director of 
Compensation and Pension Services stated that the opinion 
from the Under Secretary of Health was received and reviewed.  
It was noted that the Under Secretary advised it was unlikely 
that the veteran's basal cell skin cancers could be 
attributed to his exposure to ionizing radiation in service.  
The Director stated that it was the opinion of Compensation 
and Pension Service that there was no reasonable possibility 
that the veteran's disability was the result of exposure to 
radiation in service.

A VA ionizing radiation examination, was performed in 
December 2001.  R. Wong, M.D. reported the findings of this 
examination in February 2002.  Dr. Wong noted the veteran's 
history of being in Nagasaki 45 days after explosion of the 
bomb.  The veteran reported being exposed to particulate 
matter blowing in the wind.  Dr. Wong noted that "it was 
estimated that you had 10-30 rad exposure during the time 
October 23 to October 28 (sic)."  The veteran reported 
approximately 125 procedures to remove skin cancers from his 
face.  Physical examination revealed multiple scars on the 
forehead, face, and left nostril and palpable small keratotic 
lesions on the forehead.  The VA physician provided a 
diagnosis of status post excision of multiple basal cell 
cancers.  No opinion as to etiology of these cancers was 
provided by the examiner or Dr. Wong.  

The evidence in support of the veteran's claim includes 
correspondence dated in May 1996 from C. Nip-Sakamoto, M.D.  
Dr. Nip-Sakamoto reported giving the veteran dermatologic 
care since 1985.  She reported that the veteran had 55 basal 
cell carcinomas (skin cancers) removed since 1985.  Dr. Nip-
Sakamoto stated that "a significant exposure history is 
relevant to this case."  She also noted that excessive 
irradiation is a well-known participant in the etiology of 
skin cancers.  

Dr. Nip-Sakamoto provided additional correspondence in 
January 1999, citing to supporting literature and concluding 
that the veteran's exposure to ionizing radiation was the 
most compelling risk for his multiple skin cancers.  She 
noted that the veteran had had 94 skin cancers surgically 
removed since 1985, the vast majority of which had been basal 
cell carcinomas located on the veteran's head and neck.  Dr. 
Sakamoto opined that the location of the tumors would suggest 
an etiology other than simple overexposure to ultraviolet 
light.  Dr. Nip-Sakamoto stated that the literature supported 
a role of ionizing radiation in the development of 
non-melanoma skin cancer (including basal cell carcinoma).  
She reported that the veteran's most compelling risk factor 
for skin cancer was his exposure to ionizing radiation.  

The Board additionally observes that in his January 1999 
correspondence, Dr. Nip-Sakamoto indicated that treatment 
records since 1985 showing treatment for multiple basal cell 
carcinomas were available.  Treatment records were previously 
associated with the claims file in 1995 and additional 
treatment records through March 1998 have also been 
associated with the claims file.  It has been conceded that 
the veteran had treatment for such pathology during the 
period from 1985, and the veteran estimated his first tumor 
was removed in 1972.  The medical records since 1985 showed 
removal of 55 multiple basal skin cancers.  In May 2000, Dr. 
Nip-Sakamoto indicated that the veteran had had 115 skin 
cancers removed from the head and neck area over the previous 
fifteen years.  She stated that the numerous lesions in this 
location would suggest an external exposure as the cause.  

The veteran submitted a statement in March 1998 noting that 
he had not worked in the sun since service, nor had he been 
an "ardent sunbather."  He stated that his working years 
were primarily spent in an office environment and that his 
family had no medical history of cancer.  He reported that he 
had worked for the Department of Defense as an engineer doing 
Facilities Engineering until his retirement in 1982 and had 
worked as Director of Engineering for a medical facility in 
Honolulu until 1988 for a Hotel until 1991.  He reported that 
he concluded his working career as a Building Engineer at a 
university in 1993.  

The Board does acknowledge that the veteran has also 
submitted numerous medical treatise evidence in support of 
his claim.  Generally, "an attempt to establish a medical 
nexus to a disease or injury solely by generic information in 
a medical journal or treatise 'is too general and 
inconclusive' to serve his claim in any meaningful way.  
Sacks v. West, 11 Vet. App. 314, 317 (1998) (citing 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that 
medical treatise evidence proffered by the appellant in 
connection with his lay testimony was insufficient to satisfy 
requirements of medical evidence of nexus.)  However, medical 
treatise evidence, however, can provide important support 
when combined with an opinion of a medical professional."  
Mattern v. West, 12 Vet. App. 222, 228 (1999).

With the Mattern case in mind, the Board observes that 
considerable documentary or treatise evidence has been made 
of record to support the opinion of Dr. Nip-Sakamoto and to 
challenge the reliability and/or accuracy of dosage estimates 
prepared by DSWA.  The Board has carefully examined the 
supporting evidence in these regards, including some opinions 
that the Defense Department radiation dosage estimates are 
flawed because rain and typhoons may had washed away or 
dissipated much of the radiation and dosage estimates 
acquired were lower than had they been taken before the 
rains.  In this regard, the reports particularly indicate 
that the areas (particularly Hiroshima) were hit by typhoons 
with heavy precipitation on September 17, 1945.  Thus, dosage 
estimates taken thereafter, which did not factor in the 
effect of fallout dissipation due to heavy rain, may have 
been inaccurate (low), particularly as to estimation for 
periods preceding the rains.  With regard to this argument, 
the Board observes that veteran's visit to Nagasaki was after 
the severe rains, thus any readings taken after the rain 
would be a more accurate representation of the veteran's 
actual exposure.  Further, the Board notes that the veteran's 
Congressional Representative, in a May 2000 letter, indicated 
that the rains were in Hiroshima and not Nagasaki, in which 
case, such challenge to the readings at Nagasaki, where the 
veteran was exposed, would be moot.  See "Residual 
Radioactivity and Radiation Signs and Symptoms in 
Hiroshima," L.A. Woodbury (no date).  In May 2002, the 
veteran submitted additional treatise information, including 
documents from the Truman Presidential Museum & Library.  The 
U.S. Strategic Bombing Survey prepared a report on "The 
Effects of the Atomic Bombings of Hiroshima and Nagasaki, in 
June 1946.  This report detailed the destruction of Hiroshima 
and Nagasaki including the physical effects on buildings and 
factories, as well as health risks to individuals present.  
No detail of level of exposure was provided by this report.  

The veteran has the option of submitting his own 
dosage estimate from a competent "credible source," as 
defined at 38 C.F.R. § 3.311(a)(3)(ii).  Despite the 
veteran's objections to the methodology employed by the 
Department of Defense in making its estimates, the veteran 
has not submitted an estimate from a credible source in 
support of his claim.  The letters from Dr. Nip-Sakamoto and 
the submitted literature do not include any dose estimate as 
to the veteran's exposure.  The Board also observes that the 
Department of Defense figures were based on "all possible 
'worst case' assumptions" for a veteran who was present at 
Nagasaki during the entire period covered by the regulation 
whereas the veteran was only there for 4 days.

In sum, while the Board has considered the statements from 
Dr. Nip-Sakamoto and the supporting literature submitted of 
record, the Board finds that the Department of Defense dose 
estimates and opinion of VA's Under Secretary of Health are 
more persuasive.  This dose estimate and opinion are 
particular to the veteran and are based on significant 
research and study of the effects of radiation in Hiroshima 
and Nagasaki occupation claims.  Dr. Sakamoto's statements 
and the supporting literature are more general in nature and 
do not appear to be based on an analysis of the facts and 
circumstances of this particular case in terms of the 
veteran's actual time of exposure to radiation.

Moreover, Dr. Sakamoto refers to literature pertaining to a 
65 year-old male who was within 50 miles of atomic bomb 
testing in the Mojave Desert and a separate case of a man who 
was exposed to an atomic blast at Yucca Flats about one mile 
from the blast hypocenter.  There is no indication as to the 
radiation exposure level sustained by those individuals.  The 
Board additionally notes that the veteran, unlike the 
subjects referred to in the reports cited by Dr. Nip-
Sakamoto, was not present during the actual Nagasaki 
explosion.  Likewise, the articles submitted by Dr. Nip-
Sakamoto with his January 1999 correspondence are not 
especially instructive, one relating to squamous cell 
carcinoma after radiation therapy (not at issue here) and the 
other relating to increased incidence of basal cell carcinoma 
as the radiation dosage increased, which for all intents and 
purposes is cumulative of other evidence of record.  The 
Board also observes that the correspondence supplied by Dr. 
Nip-Sakamoto is somewhat general, failing to consider any 
actual estimate of ionization dosage exposure.  The reports 
from Chief of Public Health and Environmental Hazards Officer 
and the Director of Compensation and Pension Services, on the 
other hand, are more definitive, conceding that excessive 
exposure to ionizing radiation could cause basal cell 
carcinoma but that with the exposure to which the veteran was 
subjected was too low to have caused his pathology.  
The Board believes the VA obtained medical opinion should be 
afforded greater weight under the circumstances.  The Board 
may favor the opinion of one competent medical expert over 
that of another, if the Board provides an adequate statement 
of reasons and bases for such action.  Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  For essentially the same reasons 
set forth above, the Board is unable to find that entitlement 
to service connection for basal cell carcinoma is otherwise 
warranted under 38 C.F.R. § 3.303(d); Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

In sum, the Board considers the most probative evidence of 
record is the Department of Defense estimate of the amount of 
exposure the veteran had to ionizing radiation in service and 
the medical opinion based on that estimate.  As such, the 
Board considers the preponderance of the evidence to be 
against any association of the veteran's basal cell carcinoma 
to service.  It follows that the provisions of 38 U.S.C.A. § 
5107(b) do not permit a favorable determination.



ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

